Citation Nr: 0518030	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to January 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Hartford, Connecticut,  Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.


REMAND

The veteran contends that his diabetes mellitus resulted from 
inservice exposure to herbicides during the Vietnam conflict.  
In particular, he asserts that he was exposed to herbicides 
while serving aboard the USS MOUNT McKINLEY (AGC-7).  Records 
received from the National Personnel Records Center (NPRC) 
indicate that the USS MOUNT McKINLEY was in the official 
waters of the Republic of Vietnam during the time that the 
veteran served aboard ship.  The veteran contends that he had 
actual duty in Vietnam when the USS MOUNT McKINLEY traveled 
up river into Vietnam.  On remand, the RO should attempt to 
obtain ships logs during the time that the veteran served 
aboard the ship to determine if the ship traveled up river 
into Vietnam as contended by the veteran.

With respect to the veteran's claim for service connection 
for a low back disability, the Board notes that a March 2005 
statement from a private physician notes that the veteran 
possibly has spinal stenosis and that the veteran's history 
and the findings on examination are consistent with injury 
during service.  The physician recommended that further 
testing and evaluation be conducted.  Although this statement 
is supportive of the veteran's claim, there is no indication 
that the physician rendered his opinion following a review of 
the veteran's service medical records.  Moreover, he did not 
provide an assessment of the likelihood that the veteran's 
current low back disability is related to service trauma.  
Therefore, the opinion is not adequate for adjudication 
purposes.  Similarly, the report of a VA examination in 
January 2003 is not adequate for adjudication purposes 
because the examiner did not have access to the veteran's 
service medical records.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain 
copies of pages of the ship's log records 
dated from September 1964 to April 1965 
of the USS MOUNT McKINLEY (AGC-7) 
regarding the location of the ship to 
include any service in the rivers of the 
Republic of Vietnam.  

2.  The RO or the AMC should also arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of his current low back 
disability.  Any indicated studies should 
be performed.  The claims folder must be 
sent to the examiner for review; 
consideration of such must be reflected 
in the completed examination report.  

The examiner should identify all 
currently present low back disorders.  
For each such disorder identified, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active military service to include 
complaints of low back pain resulting in 
inpatient medical treatment from February 
to March 1963.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Thereafter, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




